

LEASE TERMINATION AGREEMENT
 
This Lease Termination Agreement (the “Agreement”) is made this 30th day of June
2010 (the “Effective Date”) by and between OTR, an Ohio general partnership,
acting as the duly authorized nominee of the Board of the State Teachers
Retirement System of Ohio (“OTR”), and STEELCLOUD, INC., a Virginia corporation
(“SteelCloud”).  The signatories to this Agreement will hereafter be referred to
jointly as the “Parties”.


RECITALS


A.         Pursuant to a Standard Industrial Gross Lease dated November 5, 2004,
as amended by (i) that certain Lease Amendment #1 dated March 28, 2005, and (ii)
that certain Lease Amendment #2 dated March __, 2009 (as amended, the “Lease”),
pursuant to which SteelCloud leased from OTR approximately 24,240 rentable
square feet of space designated as Bays 3-5 (collectively, the “Premises”) in
the building known as Building 8 (the “Building”) with an address of 13960-13964
Park Center Road, Herndon, Virginia 20171 and located in the industrial park
known as Renaissance Park at Dulles (the “Industrial Park”). Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Lease.
 
B.         SteelCloud has failed to timely pay to Landlord Fixed Minimum Rent
and Additional Rent (collectively, “Rent”) to Landlord in accordance with the
terms of the Lease (the “Event of Default”).  As of the date of this Agreement,
SteelCloud owes Landlord past-due Rent in the amount of twenty thousand, two
hundred eighty-eight and 87/100 dollars ($20,288.87) and Rent for the remaining
Term of the Lease in the amount of one million, seven hundred forty-seven
thousand, one hundred twenty-two and 13/100 dollars ($1,747,122.13).
 
C.         SteelCloud acknowledges and agrees that:
 
 
(i)
the Security Deposit (defined below) has been previously applied to past due
amounts owing under the Lease; and

 
 
(ii)
SteelCloud is in default of the conditions of the Lease beyond all applicable
notice, grace and cure periods on account of, among other things, the Event of
Default.

 
D.         OTR and SteelCloud desire to establish the terms by which SteelCloud
will deliver possession of the Premises to Landlord.
 
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration exchanged between OTR and SteelCloud, the
receipt and sufficiency of which is hereby acknowledged, the Parties agree as
follows:
 
1.0
INCORPORATION OF RECITALS

 
1.1           The foregoing Recitals are incorporated into this Agreement as if
fully set out herein.

 
 

--------------------------------------------------------------------------------

 

2.0
RELEASE OF PREMISES AND SECURITY DEPOSIT

 

 
2.1.
On the date of this Agreement:

 
 
a)
SteelCloud will surrender the Premises to OTR in broom clean condition and
hereby waives and releases any and all rights, title and interests it may have
in and to the Premises and the Personal Property contained therein; and,

 
 
b)
The Term of the Lease is terminated subject, however, to the survival of
indemnification in other provisions of the Lease which by their terms survive
the expiration or earlier termination of the Term of the Lease.

 
2.2.          In consideration of OTR’s agreement to terminate the remainder of
the Term of the Lease as provided herein, SteelCloud shall pay OTR the amount of
three hundred thirteen thousand, six hundred fifty-four 87/100 dollars
($313,654.87) in immediately available funds within ten days of the date of this
Agreement.
 
2.3.          OTR has previously applied in accordance with the terms of the
Lease the security deposit in the amount of Ninety-Six Thousand Six Hundred
Eighty-Five and 00/100 Dollars ($96,685.00) (such amount, the “Security
Deposit”) posted by SteelCloud pursuant to the Lease and SteelCloud hereby
waives and releases any and all rights, title, and interests it may have in and
to the Security Deposit.
 
3.0
MISCELLANEOUS TERMS AND CONDITIONS

 
3.1.          In consideration hereof, SteelCloud and its successors,
affiliates, assigns,  agents, and attorneys hereby release and forever discharge
OTR, and all of its predecessors, successors, parents, direct subsidiaries,
indirect subsidiaries, affiliates, assigns, heirs, agents, attorneys,
principals, officers, partners, employees, members and managers, jointly and
severally, from and against all actions, causes of action, claims, suits, debts,
damages, judgments, liabilities, and demands whatsoever, whether matured or
un-matured, whether at law or in equity, whether before a local, state or
federal court or state or federal administrative agency, tribunal, or commission
regardless of location, and whether now known or unknown, liquidated or
un-liquidated, that SteelCloud now has or may have had, or that may hereafter
accrue, arising out of the Lease or the Premises.
 
3.2.          This document contains the complete Agreement between the Parties
and shall be binding upon the Parties thereto, their predecessors, successors,
parents, subsidiaries, partners, affiliates, assigns, agents, directors,
officers, employees, and attorneys.  Each of the signatories of this Agreement
represents and warrants that he is authorized to execute this Agreement and to
bind the Parties hereto.  This Agreement may be modified only by a written
document signed by the Parties.  No waiver of this Agreement or of any of the
promises, obligations, terms, or conditions hereof shall be valid unless it is
written and signed by the Party against whom the waiver is to be enforced.  This
Agreement may be executed in identical counterparts, each of which shall
constitute an original and all of which shall constitute one and the same
Agreement.  Signatures received via facsimile or pdf electronic transmission
shall be acceptable as originals.  If any part or any provision of this
Agreement shall be finally determined to be invalid or unenforceable under
applicable law by a court of competent jurisdiction, that part or provision
shall be ineffective to the extent of such invalidity or unenforceability only,
without in any way affecting the remaining parts of said provision or the
remaining provisions of this Agreement.

 
2

--------------------------------------------------------------------------------

 

3.3.          The Parties acknowledge that they have had the opportunity to
consult with legal counsel of their choosing prior to entering into this
Agreement and that they enter this Agreement knowingly and voluntarily.
 
3.4.          Any notices required under this Agreement shall be served upon the
Parties via telecopier and/or overnight priority mail as follows:


Notices to OTR:
     
OTR, Renaissance Park
 
275 E. Broad Street
 
Columbus, Ohio 43215
 
Attention: Real Estate Manager
   
With a copy to:
     
Seyfarth Shaw LLP
 
975 F Street, NW
 
Washington, DC 20004
 
Attn:  Alexander X. Jackins, Esquire
Notices to SteelCloud:
     
SteelCloud, Inc.
 
20110 Ashbrook Place, Suite 130
 
Ashburn, Virginia 20147
 
Attn: Brian H. Hajost



3.5.           This Agreement shall be governed, in all respects, under the laws
of the Commonwealth of Virginia, without reference to or consideration of its
choice of law rules.


[Signatures on next page]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, we have hereunto set our hands and seals as of the date
above written.

 
OTR, an Ohio general partnership, acting as the duly authorized nominee of the
Board of the State Teachers Retirement System of Ohio
 
STEELCLOUD, INC.,
a Virginia corporation
     
By:
/s/ Russ Nicholson
 
By:
/s/ Brian H. Hajost
         
Name:
Russ Nicholson
 
Name:
Brian H. Hajost
         
Title:
Authorized Officer
 
Title:
President & CEO

 
 
4

--------------------------------------------------------------------------------

 